Case: 14-13679   Date Filed: 05/08/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-13679
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:13-cr-60167-WJZ-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

CEDRICK WILLIAMS,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (May 8, 2015)

Before JORDAN, JILL PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Michael B. Cohen, counsel for Cedrick Williams in this direct criminal

appeal, has moved to withdraw from further representation of Williams and filed a
              Case: 14-13679    Date Filed: 05/08/2015   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Williams’s convictions and sentences are AFFIRMED.




                                        2